               Case 3:20-cr-00255-JCS Document 13 Filed 11/20/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MAYA KARWANDE (CABN 295554)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7256
 7        FAX: (415) 436-7234
          Maya.Karwande@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                         )   NO. CR 20-00255-JCS
                                                       )
14           Plaintiff,                                )   STIPULATION TO CONTINUE HEARING TO
                                                       )   DECEMBER 4, 2020 AND TO EXCLUDE TIME
15      v.                                             )   FROM NOVEMBER 20, 2020 TO DECEMBER 4,
                                                       )   2020 AND [PROPOSED] ORDER
16   BRIAN DAVID LITTLE, JR.,                          )
                                                       )
17           Defendant.                                )
                                                       )
18

19           A change of plea and sentencing hearing is currently set in the above captioned matter for
20 November 20, 2020 at 11:00 AM. It is hereby stipulated by and between counsel for the United States

21 and counsel for the defendant, Brian David Little that the hearing set for November 20, 2020 be

22 continued to December 4, 2020 at 10:30 AM and that the time from November 20, 2020 and December

23 4, 2020 be excluded under the Speedy Trial Act.

24           The parties stipulate and agree that excluding time until the next status conference will allow for
25 the effective preparation of counsel as the parties are currently finalizing a plea agreement. See 18

26 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and agree that the ends of justice served by

27 excluding the time from November 20, 2020 through December 4, 2020 from computation under the

28 Speedy Trial Act outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C.

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 20-00255-JCS                                                            v. 7/10/2018
               Case 3:20-cr-00255-JCS Document 13 Filed 11/20/20 Page 2 of 2




 1 § 3161(h)(7)(A), (B)(iv).

 2          The undersigned Assistant United States Attorney certifies that she has obtained approval from

 3 counsel for the defendant to file this stipulation and proposed order.

 4

 5          IT IS SO STIPULATED.

 6 DATED:           November 20, 2020                              /s/                  ___
                                                          Maya Karwande
 7                                                        Assistant United States Attorney

 8
     DATED:         November 20, 2020                      /s/                 ___
 9                                                        Graham Archer
                                                          Counsel for Defendant Brian David Little, Jr.
10

11                                           [PROPOSED] ORDER

12          Based upon the facts set forth in the stipulation of the parties and for good cause shown, the

13 Court orders the hearing set for November 20, 2020 be continued to December 4, 2020 at 10:30 AM.

14 The Court further finds that failing to exclude the time from November 20, 2020 through December 4,

15 2020 would unreasonably deny defense counsel and the defendant the reasonable time necessary for

16 effective preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

17 The Court further finds that the ends of justice served by excluding the time from November 20, 2020

18 through December 4, 2020 from computation under the Speedy Trial Act outweigh the best interests of

19 the public and the defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS

20 HEREBY ORDERED that the November 20, 2020 status conference is continued to December 4, 2020

21 and the time from November 20, 2020 through December 4, 2020 shall be excluded from computation

22 under the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(A), (B)(iv).

23          IT IS SO ORDERED.

24

25 DATED: November 20, 2020                                      ______________________________
                                                                 Hon. Joseph C. Spero
26                                                               United States Chief Magistrate Judge

27

28

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. CR 20-00255-JCS                                                           v. 7/10/2018
